Name: Commission Regulation (EEC) No 1203/87 of 30 April 1987 fixing the export refunds on olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5. 87 Official Journal of the European Communities No L 115/ 17 COMMISSION REGULATION (EEC) No 1203/87 of 30 April 1987 fixing the export refunds on olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), Having regard to Council Regulation (EEC) No 1650/86 of 26 May 1986 on export refunds and levies on olive oil (3), and in particular the first sentence of Article 3(1 ) thereof, Having regard to the opinion of the Monetary Committee, .Whereas Article 20 of Regulation No 136/66/EEC provides that, where prices within the Community are higher than world market prices, the difference between these prices may be covered by a refund when olive oil is exported to third countries ; Whereas the detailed rules for fixing and granting export refunds on olive oil are contained in Regulations (EEC) No 1650/86 and (EEC) No 616/72 (4), as last amended by Regulation (EEC) No 2962/77 O ; Whereas the first indent of Article 2 of Regulation (EEC) No 1650/86 provides that the refund must be the same for the whole Community ; Whereas, in accordance with Article 4 of Regulation (EEC) No 1650/86, the refund for olive oil must be fixed in the light of the existing situation and outlook in rela ­ tion to olive oil prices and availability on the Community market and olive oil prices on the world market ; Whereas, however, where the world market situation is such that the most favourable olive oil prices cannot be determined, account may be taken of the price of the main competing vegetable oils on the world market and the difference recorded between that price and the price of olive oil during a representative period ; Whereas the amount of the refund may not exceed the difference between the price of olive oil in the Commu ­ nity and that on the world market, adjusted, where appro ­ priate, to take account of export costs for the products on the world market ; Whereas, in accordance with Article 5 of Regulation (EEC) No 1650/86, it may be decided that the refund shall be fixed by tender ; Whereas the tendering procedure should cover the amount of the refund and may be limited to certain coun ­ tries of destination, quantities, qualities and presenta ­ tions ; Whereas the second indent of Article 2 of Regulation (EEC) No 1650/86 provides that the refund on olive oil may be varied according to destination where the world market situation or the specific requirements of certain markets make this necessary ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1650/86 provides that the refund must be fixed at least once every month ; whereas it may, if necessary, be altered in the intervening period ; Whereas it follows from applying these detailed rules to the present situation on the market in olive oil and in particular to olive oil prices within the Community and on the markets of third countries that the refund should be as set out in the Annex hereto ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (&lt;),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (J) OJ No L 133, 21 . 5 . 1986, p. 6 . (3) OJ No L 145, 30 . 5 . 1986, p. 8 . {*) OJ No L 78 , 31 . 3 . 1972, p. 1 . 0 OJ No L 348 , 30 . 12 . 1977, p. 53 . ( «) OJ No L 164, 24 . 6 . 1985, p. 1 . No L 115/ 18 Official Journal of the European Communities 1 . 5 . 87 whereas, pursuant to Article 275 of the Act of Accession of Spain and Portugal, refunds may be granted in the case of exports to Portugal ; whereas, in the light of the situa ­ tion and the level of prices no refund should be fixed in the case of exports to Portugal ; HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (2) (c) of Regulation No 136/66/EEC shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 May 1987. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1987 . For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 30 April 1987 fixing the export refunds on olive oil (ECU/ 100 kg) CCT heading No Description Refund 15.07 A I (a) II (a) (b) Fixed vegetable oils, fluid or solid, crude, refined or purified : Olive oil : Untreated : Virgin olive oil : In immediate packings of a net capacity of 5 litres or less , for destinations mentioned in Article 5 of Commission Regulation (EEC) No 2730/79 ('), as well as on export to third coun ­ tries Other : Obtained by processing oils falling within subheading 15.07 A I a) or 15.07 A I b), whether or not blended with virgin olive oil : In immediate packings of a net capacity of 5 litres or less, for destinations mentioned in Article 5 of Regulation (EEC) No 2730/79, as well as on export to third countries Other : Obtained by processing oils falling within subheading 15.07 A I c), whether or not blended with virgin olive oil : In immediate packings of a net capacity of 5 litres or less , for destinations mentioned in Article 5 of Regulation (EEC) No 2730/79 , as well as on export to third countries 43,00 43,00 7,00 1 OJ No L 317, 12. 12. 1979 , p. 1 .